DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues that claim 1 requires “ the cubic boron nitride grains having a dislocation density of 1 x 1015/m2 or more and 1x1017/m2
SAKA et al. discloses that the Vickers hardness is set to 500 or more, or +50 of the material that it is being used against (Paragraph [0009]). Thus, the disclosure is open to the possibility of shot blasting harder materials, such as those disclosed by ANDERSIN et al., by setting the blasting medium hardness in relation to the substrate. SAKA et al. further notes that cubic boron nitride is known as a sintered ceramic cutting tool (Paragraph [0004]).  It would appear that the conditions for shot blasting any sintered ceramic cutting tool is being considered by SAKA et al. merely by having the hardness of the blasting media set to harder than the substrate being blasted. Moreover, by adjusting the blasting pressure, speed, amount and time to not injure the surface being treated (Paragraph [0013]), it would appear that the general conditions are outlined to both provide an appropriately hard blasting medium and appropriate conditions to perform the treatment on sintered ceramic cutting materials. Some examples of these materials that are treated by SAKA et al are silicon nitride and alumina (Paragraph [0015]) and tungsten carbide (Paragraph [0035]) and as noted above, cubic boron nitride is at least noted as a sintered ceramic cutting too by SAKA et al. (Paragraph [0004]), even if not explicitly being treated in the disclosure of SAKA et al.. It is further noted that the material listed above are listed as examples and not an all-encompassing list of materials that are capable of being treated in the disclosed manner. 
As to arguments that more severe blasting conditions on cBN would induce brittle fractures in the cBN, attorney’s arguments cannot take the place of evidence on the record where evidence is necessary. See, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). MPEP 2145, I. If it can be shown with evidence that shot blasting cBN with an 
As to arguments related to the energy of shot blasting in SAKA et al. being on the order of eight magnitudes lower than the energy used in the instant invention. SAKA et al. does allow for variations in treatment conditions, such as the hardness of the blasting medium and the time allowed for treatment. Again, if these conditions would cause detrimental brittle fractions, and shown with evidence, then the rejection would be overcome. 


Response to Amendment
For purpose of appeal, the claims will not be entered. They are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745